Citation Nr: 0505614	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as herniated discs, lumbar spine, and 
scoliosis.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for neurogenic bladder, 
claimed as secondary to herniated discs of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1984.  This appeal arises from a January 2002 rating decision 
of the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffered an injury to his lower 
back resulting in herniated discs, neurogenic bladder, and 
scoliosis during his period of service.  He also reports that 
he injured his cervical spine during service, resulting in 
degenerative disc disease.  He has reported that he suffered 
back and neck injuries in the late 1970s and early 1980s 
while lifting, painting his house, and moving tree limbs 
following a hurricane.  He contends that he attempted to 
obtain treatment records related to these injuries from the 
orthopedic department at Keesler Air Force Basis, but that 
they no longer exist.  

The veteran's service medical records do not show any back or 
neck injuries or complaints.  A November 1978 treatment 
record notes that the veteran had suffered an injury from 
thorns while painting his house; no back complaints were 
noted.  On the report of medical history prepared at the time 
of his service retirement examination in July 1983, he 
checked "no" next to the question of whether he experienced 
recurrent back pain.  Spine and other musculoskeletal 
examinations were normal at that time.

A November 1998 treatment note from Dr. McSherry noted that 
in July 1998 the veteran had "wrestled with a large tree and 
then a garage door and had some excruciating back pain, he 
has a right L4 herniated disc."  

A February 1999 treatment report from Dr. Phillips noted that 
the veteran had sustained a lifting injury in July 1998, with 
immediate lumbar and leg pain.  

An August 1999 report from Dr. Glenn noted that the veteran 
had first been seen in July 1998 with severe pain, and that 
disc herniation L3-4 and L4-5 had been diagnosed.  

Magnetic resonance imaging (MRI) of the lumbar spine in July 
1998 showed evidence of slight scoliosis of the lumbar 
vertebrae with convexity toward the left side; and 
degenerative anterior spurring of the L3 and L4 vertebrae.  A 
May 1999 MRI showed degenerative disc disease at the L4-5 
level, and mild posterior bulge of the disc at L3-4.  

A February 1999 treatment record from Dr. Phillips noted that 
the veteran had been in two motor vehicle accidents in the 
mid-1980s and suffered whiplash of the cervical spine in the 
first accident.  

In February 2000, the veteran underwent excision of herniated 
disc, anterior; and anterior decompression of the lumbar 
interspace at L3-4 and L4-5; and arthrodesis of L3-4 and L4-5 
using Bank fibula and Grafton.

A February 2002 MRI showed relatively small neural foramina 
bilaterally at C3-4; central and minimally left paracentric 
hypertrophic spurring at C4-5 in association with a right 
paracentric disc/spur complex at C5-6 where the findings were 
most marked.

The veteran has obtained and submitted statements from the 
treating physicians noted above.  A July 2000 statement from 
Dr. Phillips noted that "records" showed that the veteran 
had back injuries in 1978 and 1981, and that his current disc 
pathology and bladder problems were likely related to these 
injuries.  

A November 2001 statement from Dr. Glenn noted that the 
veteran's back problems had "clearly been ongoing since 
1977, as well-documented in his military health records."  
The complete treatment records from Dr. Glenn, beginning in 
July 1998, are not of record and should be obtained.

A May 2002 statement from Dr. McSherry noted that a review of 
the record, including the veteran's "military service 
records" led her to the conclusion that the veteran had 
lumbar scoliosis and herniated disc during his active duty.

The veteran is a physician and is claiming that he hurt his 
spine in service and received treatment for his neurogenic 
bladder while on active duty.  A review of the service 
medical records does not show a back or neck injury, spinal 
disability or neurogenic bladder and the first documented 
treatment for pertinent disability was subsequent to a 
reported injury in July 1998.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
releases, the RO should obtain all 
treatment records of the veteran from Dr. 
Janice S. Glenn in New Orleans, Louisiana, 
beginning with treatment in July 1998.  
All records obtained should be associated 
with the claims folder.

2.  Following the above, the veteran 
should be afforded a VA neurological 
examination to identify the nature and 
etiology of any current spine pathology 
and/or neurogenic bladder.  The claims 
folder, and a copy of this REMAND, must be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to review the veteran's service 
medical records and post service medical 
records as summarized above, and in 
conjunction with a clinical examination of 
the veteran, reconcile their findings.  
The examiner should determine whether it 
is more likely, less likely or as likely 
as not that any present low back, cervical 
spine and/or neurogenic bladder disorder 
had its onset in service or is otherwise 
related to his period of active duty, as 
opposed to a post-service injury.  If a 
relationship is found, the examiner is 
asked to specifically cite to the service 
medical or other clinical record(s) that 
represented the inservice onset of 
pathology.  (See reports by Drs. Phillips, 
Glenn and McSherry).  All necessary 
testing should be accomplished, and a 
complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  They 
should be given the opportunity to respond 
thereto.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




